United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-849
Issued: June 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2012 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated November 22, 2011 rescinding acceptance of
his claim for bilateral hearing loss and denying his schedule award claim and a February 22,
2012 nonmerit decision denying his request for reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to rescind acceptance of
appellant’s claim for the condition of bilateral noise-induced sensorineural hearing loss;
(2) whether it properly denied appellant’s claim for a schedule award; and (3) whether it properly
denied appellant’s request for further merit review pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 20, 2011 appellant, then a 57-year-old inventory management specialist, filed a
claim alleging that he sustained a bilateral hearing loss as a result of work-related noise
exposure.
In a letter dated July 26, 2011, OWCP advised appellant that he should submit factual
and medical evidence in support of his claim establishing a rationalized medical report including
a causal relationship between his federal employment and a diagnosed condition.
Appellant submitted reports of audiograms performed at the employing establishment
dated June 7, 1983 through June 29, 2010. In an August 20, 2009 report, Dr. Tilford B. Bowlan,
an employing establishment physician, diagnosed bilateral sensorineural hearing loss, which he
opined was probably not related to noise exposure.2
In an undated statement, appellant related that he was subjected to loud noise for eight
hours a day when he worked in the machine shop. He was exposed to noise from metal cutting
saws, sanders, pneumatic chisels, rivet guns, compressors, blowers, diesel-powered forklifts and
high-pitched test equipment.
OWCP referred appellant, together with the case record and a statement of accepted facts,
to Dr. Gregg S. Govett, a Board-certified otolaryngologist, for examination and a second
opinion. On September 13, 2011 Dr. Govett reported appellant’s history and complaints and
listed findings on examination and testing. A September 13, 2011 audiogram showed hearing
thresholds of 20, 20, 25 and 75 decibels on the left and 30, 20, 40 and 75 decibels on the right at
500, 1,000, 2,000 and 3,000 cycles per second. Dr. Govett diagnosed bilateral sensorineural
hearing loss. He noted that appellant had a preexisting hearing loss that was not due to factors of
his federal employment because the loss was not greater than what would be predicated on the
basis of presbycusis.
On September 21, 2011 OWCP accepted the claim for the condition of bilateral
sensorineural hearing loss.
On September 21, 2011 OWCP asked a district medical adviser for his review and an
opinion as to whether appellant had a work-related hearing loss and, if so, to address any
permanent impairment related to such loss. In a September 22, 2011 report, Dr. H. Mobley, a
district medical adviser, agreed that appellant’s current hearing loss was no greater than what
would be expected from presbycusis, based on the June 3, 1983 baseline audiogram. He
concluded that appellant’s hearing loss was not related to his federal employment. The medical
adviser also concluded that the audiogram revealed a 17 percent binaural hearing loss.
On September 29, 2011 OWCP proposed to rescind its acceptance of appellant’s claim.
It stated that the claim had been accepted in error as the evidence did not establish that his

2

An August 20, 2009 audiogram obtained at work showed hearing thresholds of 15, 5, 15 and 70 decibels on the
left and 20, 10, 35 and 70 decibels on the right at 500, 1,000, 2,000 and 3,000 cycles per second.

2

hearing loss was causally related to the accepted work exposure. Appellant was given 30 days to
present evidence and argument in support of his claim.
On November 9, 2011 appellant requested a schedule award.
By decision dated November 21, 2011, OWCP rescinded its acceptance of appellant’s
claim on the grounds that the acceptance was erroneous. The medical evidence failed to
establish a causal relationship between his hearing loss and established noise exposure.
In a separate decision dated November 21, 2011, OWCP denied appellant’s request for a
schedule award.
By letter dated January 24, 2012, appellant requested reconsideration. He contended that
the employing establishment should have informed him that he had a preexisting hearing loss
and that he should have worked in a protected area.
In a February 22, 2012 decision, OWCP denied appellant’s request for reconsideration,
finding that he did not raise any substantive legal questions or include new and relevant evidence
warranting a merit review of his claim.
LEGAL PRECEDENT -- ISSUE 1
The Board has upheld OWCP’s authority to reopen a claim at any time on its own motion
under section 8128(a) of FECA and, where supported by the evidence, to set aside or modify a
prior decision and issue a new decision.3 The Board has noted, however, that the power to annul
an award is not an arbitrary one and that an award for compensation can be set aside only in the
manner provided by the compensation statute.4
It is well established that once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation. This holds true where, as here, OWCP later
decides that it has erroneously accepted a claim for compensation.5 In establishing that its prior
acceptance was erroneous, OWCP is required to provide a clear explanation of its rationale for
rescission.6
ANALYSIS -- ISSUE 1
Following its acceptance of appellant’s claim, OWCP forwarded the case record to
Dr. Mobley, a district medical adviser, for review and an opinion as to whether appellant had a
work-related hearing loss. After reviewing the entire record, including the second opinion
report of Dr. Govett, Dr. Mobley agreed that appellant’s current hearing loss was no greater
3

Eli Jacobs, 32 ECAB 1147 (1981); see 5 U.S.C. § 8128(a).

4

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

5

See 20 C.F.R. § 10.610 (1999).

6

James C. Bury, Docket No. 03-596 (issued April 24, 2003).

3

than what would be expected from presbycusis, based on the June 3, 1983 baseline audiogram.
He found there was no causal relationship between the accepted occupational exposure and
appellant’s diagnosed hearing loss. The Board finds that Dr. Mobley’s opinion, which supports
that of Dr. Govett, constitutes probative medical evidence and is sufficiently convincing to
discharge OWCP’s burden of proof to support rescinding its acceptance of appellant’s claim.
The Board notes that the record does not contain any other medical opinion supporting an
employment-related hearing loss. As noted, Dr. Govett determined that there was no causal
relationship between appellant’s hearing loss and his work activities. On August 20, 2009 an
employing establishment physician diagnosed bilateral sensorineural hearing loss, which he
stated was probably not related to noise exposure. There is no medical evidence of record
containing an opinion supporting appellant’s claim. The weight of the medical evidence
supports that appellant’s bilateral ear condition is not causally related to his accepted noise
exposure. The Board will affirm OWCP’s November 22, 2011 decision denying benefits.
On appeal, appellant contends that his claim should be approved because he had no
hearing loss prior to his federal employment. Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease was caused or
aggravated by employment factors or incidents, is sufficient to establish a causal relationship.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,8
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.9 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.10 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
OWCP denied appellant’s request for further reconsideration on the merits of his claim
on the grounds that he failed to submit any evidence or argument to warrant a merit review. The
7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at anytime on his own motion or on application. Id. at § 8128(a).
9

20 C.F.R. § 10.606(b)(1)-(2).

10

Id. at § 10.607(a).

4

record reflects that he submitted no evidence or argument to OWCP subsequent to the
November 22, 2011 merit decision on his claim.
Although timely filed, appellant’s January 24, 2012 application for reconsideration did
not set forth any argument or contain evidence that either: (1) showed that OWCP erroneously
applied or interpreted a specific point of law; (2) advanced a relevant legal argument not
previously considered by OWCP; or (3) constituted relevant and pertinent new evidence not
previously considered by OWCP.11 Because he failed to meet any of these standards, OWCP
properly denied the application for reconsideration without reopening the case for a review on
the merits.12
LEGAL PRECEDENT -- ISSUE 3
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.13
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.14 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.15 The American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.16 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.17
ANALYSIS -- ISSUE 3
On September 29, 2011 OWCP rescinded its acceptance of appellant’s hearing loss
claim. Therefore, there are no accepted conditions in this case. The Board finds that appellant
did not establish that he sustained permanent impairment of his hearing causally related to an
11

Id. at § 10.606.

12

Id. at § 10.608; M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).
13

P.W., Docket No. 11-1122 (issued December 22, 2011); Veronica Williams, 56 ECAB 367 (2005).

14

5 U.S.C. § 8107.

15

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

16

20 C.F.R. § 10.404.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).

5

accepted condition.18 Therefore, appellant did not meet his burden of proof and OWCP properly
denied his claim for a schedule award.19
CONCLUSION
The Board finds that OWCP has met its burden of proof to rescind acceptance of
appellant’s claim. The Board further finds that he is not entitled to a schedule award for his
hearing loss. The Board also finds that OWCP did not abuse its discretion in denying further
merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 22, 2012 and November 22, 2011 are affirmed.
Issued: June 24, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See note 13 and accompanying text.

19

See A.S., Docket No. 11-2097 (issued May 11, 2012) (where the Board found that the claimant did not establish
that he sustained permanent impairment to the upper extremities based on the accepted conditions).

6

